February 5, 2013 Mr. Andrew D. Mew United States Securities and Exchange Commission treet, N.E. Mail Stop 3561 Washington, D.C. 20549 Re: Form 10-K for the Fiscal Year Ended January 31, 2012 Definitive Proxy Statement on Schedule 14A Filed May 4, 2012 File number 1-16497 Dear Mr. Mew, This letter is submitted on behalf of Movado Group, Inc. (the “Company”) to confirm that I spoke to Robert Babula, Assistant Director, and he granted the Company a ten business day extension (until February 28) to respond to the comment letter addressed to the undersigned dated January 30, 2013 from the Division of Corporate Finance. If you should have any questions about this letter, please call me at (201) 267-8255. Very truly yours, /s/ Sallie A. DeMarsilis Sallie A. DeMarsilis Chief Financial Officer Cc:Robert Babula
